Citation Nr: 1038356	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  07-36 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a vision disability.

3.  Entitlement to service connection for a cervical spine 
disability. 

4.  Entitlement to an increased rating for a service-connected 
lumbar spine disability, currently evaluated as 20 percent 
disabling.  

5.  Entitlement to an increased initial evaluation in excess of 
10 percent for service-connected gastroesophageal reflux disease 
(GERD).  

6.  Entitlement to an increased rating for service-connected 
radiculopathy, right lower extremity, currently evaluated as 10 
percent disabling.  

7.  Entitlement to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from October 1986 to November 
1988.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, in which the RO granted service connection 
for GERD, evaluated as 10 percent disabling, denied claims for 
service connection for migraine headaches, a vision disability, 
and a cervical spine disability, and denied claims for an 
increased rating for service-connected lumbar spine disability, 
evaluated as 20 percent disabling, and for radiculopathy, right 
lower extremity, evaluated as 10 percent disabling, and denied a 
claim for TDIU.    


FINDINGS OF FACT

1.  The Veteran does not have migraine headaches, a vision 
disability, or a cervical spine disability, that was caused or 
aggravated by his service, or by a service-connected disability.  

2.  The Veteran's service-connected lumbar spine disability is 
shown to have been productive of symptoms that include complaints 
of pain, multi-level degenerative disc disease and arthritis, 
forward bending (flexion) to no less than 50 degrees, no 
ankylosis, and not incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.

3.  The Veteran's service-connected GERD is not shown to have 
been manifested by persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of considerable 
impairment of health.

4.  The Veteran's right lower extremity radiculopathy is not 
shown to have been manifested by moderate incomplete paralysis, 
neuritis, or neuralgia.  

5.  The Veteran's service-connected disabilities are: a lumbar 
spine disability, evaluated as 20 percent disabling, GERD, 
evaluated as 10 percent disabling, and right lower extremity 
radiculopathy, evaluated as 10 percent disabling; his combined 
rating is 40 percent.  


CONCLUSIONS OF LAW

1.  Migraine headaches, a vision disability, and a cervical spine 
disability, were not caused or aggravated by the Veteran's 
service, or by a service-connected disability.  38 U.S.C.A. §§ 
1112, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995).  

2.  The criteria for a rating in excess of 20 percent for 
service-connected lumbar spine disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5242, 5243 (2009).  

3.  The criteria for an initial rating in excess of 10 percent 
for GERD are not shown to have been met.  38 U.S.C.A. § 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.114, Diagnostic Code 7346 (2009).  

4.  The criteria for a rating in excess of 10 percent for right 
lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.124a, Diagnostic Codes 8520, 8620 and 8720 (2009).  

5.  The criteria for establishing entitlement to TDIU are not 
met; referral for TDIU on an extraschedular basis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (2002); 38 C.F.R. §§ 
3.321(b)(1), 4.16(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that service connection is warranted for  
migraine headaches, a cervical spine disability, and a vision 
disability.  Specifically, the Veteran has argued that he has 
headaches, and a vision disability, that were caused or 
aggravated by what "should be" a service-connected cervical 
spine disability, and that he has a cervical spine disability 
that was caused or aggravated by his service-connected lumbar 
spine disability.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also 
be granted on the basis of a post-service initial diagnosis of a 
disease, when "all of the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service."  See 38 C.F.R. § 3.303(d).  Service connection may also 
be granted for hypertension, and arthritis, when manifested to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted, on a secondary basis, for a 
disability, which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a nonservice- connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the 
latter instance, the nonservice-connected disease or injury is 
said to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service-connected 
disability, such veteran shall be compensated for the degree of 
disability over and above the degree of disability existing prior 
to the aggravation.  38 C.F.R. § 3.322 (2009).  

These claims were denied by the RO in September 2006, and the 
Veteran has appealed.  Effective October 10, 2006, VA amended 38 
C.F.R. § 3.310 to implement the Veterans Claims Court's decision 
in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the 
subject of the granting of service connection for the aggravation 
of a nonservice-connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The new 
version of the regulation provides that VA will not concede that 
a nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice- connected disease or injury.

The Board finds no prejudice to the Veteran in evaluating the 
secondary service connection aspects of the claims under either 
the old or new criteria, which came in effect in October 2006 to 
address the Allen decision.  The Board has reviewed this case 
under both Allen and the old and new criteria.  See generally, 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-
2003, 69 Fed. Reg. 25179 (2004).  

Congenital or developmental defects, e.g., refractive error of 
the eyes, as such, are not diseases or injuries within the 
meaning of applicable legislation and, thus, are not disabilities 
for which service connection may be granted.  38 C.F.R. § 
3.303(c) (2009); see also 38 C.F.R. § 4.9 (2009); Beno v. 
Principi, 3 Vet. App. 439 (1992).

The VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart 
iv, Chapter 4, Section B provides guidance on evaluating 
conditions of the organs of special sense (i.e., the eyes).  
Refractive errors are defined to include astigmatism, myopia, 
hyperopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 
4.B.10.d.  "Presbyopia is described as 'hyperopia and impairment 
of vision due to advancing years or to old age; it is dependent 
on diminution of the power of accommodation from loss of 
elasticity of the crystalline lens, causing the near point of 
distinct vision to be removed farther from the eye'."  Terry v. 
Principi, 340 F.3d 1374, 1384 (Fed. Cir. 2003) (citing to 
Dorland's Illustrated Medical Dictionary 1453 (29th ed. 2000)).  

Service connection is currently in effect for a lumbar spine 
disability, radiculopathy of the right lower extremity, and GERD.  

The Veteran's service treatment records do not show any relevant 
treatment, with the possible exceptions as follows: there are 
complaints of symptoms that included headaches and 
gastrointestinal symptoms in April and July of 1988, with no 
relevant diagnosis; there are notations of neck pain in November 
1987, with no relevant diagnosis; the November 1987 report notes 
inappropriate response to his examination, the results of which 
were "strangely suggestive of [a] supratentorial problem."  The 
examiner further stated, "It is my impression that pt [patient] 
has not structural problem in his back..."  (an associated X-ray 
of the lumbar spine was normal).  The Veteran's separation 
examination report, dated in November 1988, shows that his eyes, 
ophthamoscopic examination, pupils, ocular motility, neurological 
system, and spine, were all clinically evaluated as normal, and 
that his distant vision was 20/30, bilaterally, and that his near 
vision was 20/25 right eye, and 20/20, left eye.  The report 
notes that he didn't bring his Rx (prescription).  In an 
associated "report of medical history," he denied having 
"frequent or severe headaches," and reported having a history 
of eye trouble.   

As for the post-service medical evidence, it consists of VA and 
non-VA reports, dated between 1990 and 2010, to include reports 
from the Social Security Administration (SSA).  

The non-VA evidence shows that in May 1990, the Veteran was 
involved in a motorcycle accident.  He sustained multiple 
fractures of the left leg (tibia), left elbow, and right ankle, 
with surgery to all three joints.  He denied a head injury.  An 
X-ray for the cervical spine taken that same month showed no 
evidence of fractures or dislocations, but there was noted to be 
multiple foreign bodies most likely representing gravel or grass 
present, especially in the region of the left neck.  In August 
1991, he was treated for complaints of neck pain.  The report 
notes a history of a motorcycle accident in May 1990, and that he 
was status post MVA (motor vehicle accident) with chronic low 
back and neck pain.  A May 1995 report from Clark Regional 
Medical Center (CRMC), also shows treatment for neck pain, with  
notation of cervical strain, and a history of an MVA with 
complaints of back, shoulder, neck and right leg symptoms.  An 
associated X-ray report for the cervical spine was negative.  A 
1997 report notes complaints of headaches.  

The VA reports include an August 1991 progress note which shows 
that the Veteran received vision treatment in association with a 
request for glasses.  He reported that he had lost his glasses 
three years before, and that his eyes got tired when reading.  
The impression noted "no significant prescription," and "no 
apparent pathology."  An X-ray report for the cervical spine, 
dated in February 2002, notes degenerative disc space narrowing 
between C4-C7, with posterior spurring causing foraminal 
narrowing at C6-7.  See also June 2004 computerized tomography 
(CT) scan report (similar); September 2004 X-ray report 
(containing an impression of severe degenerative disc disease in 
the lower cervical spine); November 2005 magnetic resonance 
imaging (MRI) study (containing an impression of multilevel 
spondylytic changes, and severe right neural foramina stenosis at 
C4-5 due to a small foraminal disc protrusion, and possible 
impingement of nerve roots at C5); March 2007 MRI report (noting 
multiple spondylosis, and that there was no significant central 
spinal canal or neural foramina stenosis).  In May 2004, he 
received treatment for complaints of severe headaches, as well as 
multiple joint pains, to include the cervical spine.  He was 
noted to deny a history of migraine in the past, and to state 
that "all problems started with MVA 14 years ago."  See also 
November 2002 VA progress note (noting complaints of pain in the 
knees, legs, back and neck, and that "pain started in 1990 when 
[he] had a motorcycle accident").  A September 2004 VA progress 
note shows that the Veteran complained of an 8-to-9 month history 
of low back and neck pain.  He also reported having bad 
headaches.  In June 2005, he received artificial tears.  In 
September 2005, he received a routine follow-up for glasses, with 
an assessment noting a small refractive change, and a report of 
photophobia.  On examination, he was noted to have full visual 
fields, bilaterally, and near and distant vision of 20/20, 
bilaterally.  Also in September 2005, he complained of severe 
headaches.  A September 2006 report notes that the Veteran 
requested a new pair of glasses, and more artificial tears.  He 
complained of dry eyes and photosensitivity.  On examination, he 
had full ocular motilities, and full visual fields.  The 
assessments noted "ocular health is normal," with refractive 
error OU (both eyes), and chronic dry eye OU.  An October 2007 
report contains impressions noting good internal health OU, 
blepharitis OU, and refractive error OU.  

A VA spine examination report, dated in August 2006, shows that 
the examiner stated that the Veteran's C-file and medical records 
had been reviewed.  The Veteran asserted that he began 
experiencing neck pain during service, and also, in essence, that 
he thought a cervical spine condition was related to his service-
connected lumbar spine disability.  The relevant diagnosis was 
degenerative disc disease, degenerative facet joint disease with 
central spinal canal and foraminal stenosis, cervical spine.  The 
examiner concluded that the Veteran's cervical spine disability 
was not a secondary disability caused by his service-connected 
lumbar spine disability.  The examiner explained that there was 
no inservice history of trauma to the cervical spine, and that on 
one occasion, his symptoms were described as "supratentorial," 
which meant "an injury or lesion that is mainly psychological, 
i.e., in the patient's head."  The examiner further explained 
that while lumbar spine conditions can cause paraspinal muscle 
spasms in the cervical spine, these are usually caused by muscle 
tension and/or pain responses, and that they do not produce 
structural pathology in the cervical spine.  

VA progress notes, dated beginning in 2008, contain assessments 
that include migraine headache.  

The SSA evidence includes a decision, dated in July 1991, which 
shows that the SSA determined that the Veteran was disabled as of 
May 1990, with a primary diagnosis of multiple fractures 
secondary to motor vehicle accident, and a secondary diagnosis of 
fusion of right ankle.  

As an initial matter, the Board finds that the Veteran is not a 
credible historian.  Specifically, reports of personal history 
dating as far back as 1999 show that he has a history of a felony 
conviction for forgery, with at least one other criminal 
conviction, with sentencing to include court-mandated substance 
abuse treatment.  See e.g., VA progress notes, dated in August 
1999, February, March, and July of 2004.  He has also shown to 
have a history of manipulative behavior, i.e., he has been 
flagged as a high risk for abusive behavior, with documented 
outbursts when he was not provided with narcotics, and requests 
for a change in providers no less than three times secondary to 
his demands for narcotics.  See e.g., VA progress notes, dated in 
February and June of 2004, March 2005.  In August 2005, the RO 
denied his claims for inter alia a right ankle fusion, a left 
elbow fracture, and an avulsion fracture of the left tibia, after 
it determined that all of these disabilities were incurred as a 
result of his May 1990 MVA.  Accordingly, his assertions are not 
credible.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991).  

The Board finds that the claim for headaches must be denied.  
Other than complaints of symptoms that included headaches in 
April and July of 1988, with no relevant diagnosis, the Veteran's 
service treatment reports do not show that he received any 
relevant treatment.  Headaches are not shown in the Veteran's 
November 1988 separation examination report.  Therefore, a 
chronic condition is not shown during service.  See 38 C.F.R. 
§ 3.303(a).  As for the post-service medical evidence, the post-
service medical evidence shows only scattered complaints of 
headaches prior to May 2004, at which time he received treatment 
for complaints of severe headaches.  At that time, he denied a 
history of migraines, and he stated that "all problems started 
with MVA 14 years ago."  Thus, headaches are shown many years 
after service, and this period without treatment is evidence that 
there has not been a continuity of symptomatology, and it weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330, (Fed. 
Cir. 2000).  Furthermore, there is no competent evidence showing 
that the Veteran has headaches that were caused or aggravated by 
his service, and the Veteran has stated that his symptoms started 
after his severe motorcycle accident in 1990.  Accordingly, the 
Board finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied.  See 38 C.F.R. § 3.303.  


Similarly, with regard to the claim for a cervical spine 
disability, there were complaints of neck symptoms on one 
occasion in 1987, with no relevant findings, and the examiner 
indicated that the Veteran did not have a physical disorder.  
Following separation from service, in May 1990, the Veteran was 
involved in a severe motorcycle accident.  He denied a head 
injury, and an X-ray for the cervical spine taken that same month 
showed no evidence of fractures or dislocations.  However, there 
were noted to be multiple foreign bodies "most likely 
representing gravel or grass" present, especially in the region 
of the left neck.  An August 1991 VA report shows that he was 
treated for complaints of neck pain.  The report notes a history 
of a motorcycle accident in May 1990, and that he was status post 
MVA (motor vehicle accident) with chronic low back and neck pain.  
The earliest medical evidence of cervical spine pathology is 
found in the February 2002 VA X-ray report.  Maxson.  Thus, a 
cervical spine disability is first shown many years after 
service, and following a post-service motorcycle accident that 
was severe enough to force foreign bodies into his neck region.  
Furthermore, there is no competent evidence showing that the 
Veteran has a cervical spine disability that was caused or 
aggravated by his service, and the Veteran has stated that his 
symptoms started after his severe motorcycle accident in 1990.  
When read in context, the August 1991 VA report and the May 1995 
CRMC report, which note neck or cervical spine symptoms in 
association with his status post-MVA, also indicate that his MVA 
is the cause of his cervical spine condition.  Finally, the 
August 2006 VA examination report weighs against the claim.  In 
this regard, the examiner stated that the Veteran's service 
medical records do not show that he sustained trauma to his 
cervical spine.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that the 
claim must be denied.  See 38 C.F.R. § 3.303.  

The Board finds that the claim for a vision disability must also 
be denied.  The Veteran's service treatment reports do not show 
that he received any relevant treatment.  These reports indicate 
that he wore glasses.  A vision disability is not shown in the 
Veteran's November 1988 separation examination report.  
Therefore, a chronic, compensable condition is not shown during 
service.  See 38 C.F.R. §§ 3.303(a), 4.9.  As for the post-
service medical evidence, it indicates that he has refractive 
error OU, chronic dry eye OU, and blepharitis OU.  With regard to 
"chronic dry eye," VA generally does not grant service 
connection for symptoms which have not been associated with 
trauma or a disease process.  See e.g., Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).  However, and in any event, even assuming that chronic dry 
eye is a disability, neither dry eye, nor blepharitis, are shown 
until years after service, and this period without treatment is 
evidence that there has not been a continuity of symptomatology, 
and it weighs against the claim.  Maxson.  Furthermore, there is 
no competent evidence showing that the Veteran has a vision 
disability that was caused or aggravated by his service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be denied.  
See 38 C.F.R. § 3.303.  

It appears that the Veteran's primary argument is that he has 
headaches, and a vision disability, that were caused or 
aggravated by what "should be" a service-connected cervical 
spine disability, and that he has a cervical spine disability 
that was caused or aggravated by his service-connected lumbar 
spine disability.  The Board finds that these claims must also be 
denied.  With regard to the claims for headaches, and a vision 
disability, as the Board has determined that service connection 
is not warranted for a cervical spine disability, there is no 
predicate service-connected disability upon which a grant of 
secondary service connection may be based.  Therefore, the 
secondary service connection claims for headaches, and a vision 
disability, fail as a matter of law.  38 C.F.R. § 3.310(a); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  With regard to the 
claim that the Veteran has a cervical spine disability that was 
caused or aggravated by his service-connected lumbar spine 
disability, the Veteran has stated that his symptoms started 
after his severe motorcycle accident in 1990.  There is no 
competent opinion of record to show that the Veteran has a 
cervical spine disability that was caused by, or aggravated by, a 
service-connected condition, to include his lumbar spine 
disability.  In addition, the August 2006 VA examiner's opinion 
weighs against this claim.  The Board therefore finds that the 
preponderance of the evidence is against the claims that the 
Veteran has the claimed conditions that were caused or aggravated 
by what is, or what "should be," a service-connected 
disability, and that these claims must be denied on this basis.  
See 38 C.F.R. § 3.310; Allen; Sabonis.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

The issues on appeal are based on the contentions that a cervical 
spine disability,  headaches, and a vision disability, were 
caused by service ending in 1988, and that a cervical spine 
disability was caused or aggravated by a service-connected lumbar 
spine disability.  The Veteran has reported that he has had 
cervical spine, and visual symptoms, since his service (he claims 
that his headaches are secondary to his cervical spine 
disability).  This lay evidence would normally be competent 
evidence to show that the Veteran experienced cervical spine, and 
visual symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, competency of evidence must be distinguished from the 
weight and credibility of the evidence, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence; if the Board concludes that the 
lay evidence presented by a veteran is credible and ultimately 
competent, the lack of contemporaneous medical evidence should 
not be an absolute bar to the veteran's ability to prove his 
claim of entitlement to disability benefits based on that 
competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006).  

In this case, the Board has determined that the Veteran is not 
credible.  Furthermore, the Veteran does not have the requisite 
skills, knowledge, or training, to be competent to provide a 
diagnosis of a cervical spine, headache, or visual disability, or 
to state whether such conditions were caused by his service (or  
whether a cervical spine disability was caused or aggravated by 
his service-connected lumbar spine disability).  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this regard, while the 
Board acknowledges that the absence of any corroborating medical 
evidence supporting his assertions does not render his statements 
incredible in and of themselves, such absence is for 
consideration in determining credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the 
absence of contemporaneous medical documentation may go to the 
credibility and weight of a veteran's lay testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (noting that lay evidence can be competent to 
establish a diagnosis when . . . a layperson is competent to 
identify the medical condition).  In this case, the post-service 
medical records do not show any relevant treatment prior to a 
severe 1990 motorcycle accident, and there is no competent 
evidence of a nexus between any of the claimed conditions and the 
Veteran's service, or a service-connected disability.  The August 
2006 VA examiner essentially concluded that the Veteran's 
cervical spine disorder is not likely related to his service, or 
his lumbar spine disorder.  Given the foregoing, the Board finds 
that the service treatment reports, and the post-service medical 
evidence, outweigh the Veteran's contentions to the effect that 
he has the claimed conditions that are related to his service, or 
to a service-connected disability.  


II.  Increased Initial Evaluation and Increased Ratings

The Veteran asserts that he is entitled to an increased initial 
evaluation/increased ratings for his service-connected lumbar 
spine disability, GERD, and right lower extremity disability.  

Disability evaluations are determined by comparing the veteran's 
present symptomatology with the criteria set forth in the VA's 
Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.




A.  Lumbar Spine

In August 2005, the RO granted service connection for 
degenerative disc disease, with degenerative facet joint disease, 
lumbar spine, "to include claims for narrowing of central canal, 
facet disease of back, osteoarthritis of the back, and bulging 
discs at L5-S1, right side of back," evaluated as 20 percent 
disabling.  The RO assigned an effective date for the 20 percent 
rating that was commensurate with the effective date for service 
connection, i.e., March 12, 2004.  There was no appeal, and the 
RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002 
& Supp. 2007).  

In September 2006, the RO denied the Veteran's claim for an 
increased rating.  The Veteran has appealed.  

The Veteran's lumbar spine disability is currently rated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5243.   

Under 38 C.F.R. § 4.71a, DC 5237 (lumbosacral strain), DC 5242 
(degenerative arthritis of the spine) (see also DC 5003), and DC 
5243 (intervertebral disc syndrome) are all rated under the 
"General Rating Formula for Diseases and Injuries of the Spine."  

The General Rating Formula provides that a 20 percent rating is 
warranted for: Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating is 
warranted for favorable ankylosis of the entire thoracolumbar 
spine or forward flexion of the thoracolumbar spine of 30 degrees 
or less.  

In addition, the regulation provides that intervertebral disc 
syndrome may be rated under either the General Rating Formula or 
the "Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes", whichever results in a higher rating.  
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 40 percent 
is warranted for intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  [Note 
1].

A Note to the General Rating Formula for Diseases and Injuries of 
the Spine provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  

Note (2): When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria for 
the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code or 
codes.

Note (3): If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. 

Ankylosis is the immobility and consolidation of a joint.  Lewis 
v. Derwinski, 3 Vet. App. 259 (1992).  

The relevant medical evidence consists of VA and non-VA reports, 
dated between 2004 and 2010.  Overall, the Board notes that a 
number of VA progress notes show treatments for complaints of low 
back pain, with use of a TENS (transcutaneous electrical nerve 
stimulation) unit beginning in 2004.  

A VA spine examination report, dated in June 2005, shows that the 
Veteran complained of a mild decrease in motion, mild spasm, and 
severe, constant pain that radiated to the right foot.  He denied 
having fatigue, weakness, or stiffness.  On examination, the back 
had extension to 25 degrees, flexion to 55 degrees, left lateral 
flexion to 20 degrees, right lateral flexion to 25 degrees, and 
rotation to 20 degrees, bilaterally.  The examiner indicated that 
there was no ankylosis, and that there had not been any 
incapacitating episodes of intervertebral disc syndrome during 
the past twelve months.  The diagnoses noted degenerative disc 
disease, degenerative facet disease, and right lower lumbar spine 
radiculopathy.

A VA spine examination report, dated in August 2006, shows that 
the Veteran complained of moderate to severe constant low back 
pain that radiated to the right leg, with stiffness.  On 
examination, the back had extension to 25 degrees, flexion to 50 
degrees, left lateral flexion to 20 degrees, right lateral 
flexion to 25 degrees, and rotation to 20 degrees, bilaterally.  
The examiner indicated that there had not been any incapacitating 
episodes of intervertebral disc syndrome during the past twelve 
months.  The diagnoses noted degenerative disc disease, 
degenerative facet disease, and right lower lumbar spine 
radiculopathy.  

A VA spine examination report, dated in December 2009, shows that 
the Veteran complained of decreased motion, stiffness, pain, and 
muscle spasms, and that he denied having fatigue, weakness.  He 
stated that he could not walk more than 100 yards.  He described 
his pain as moderate to severe constant low back pain that 
radiated to the back of the right thigh.  On examination, the 
back had extension to 20 degrees, flexion to 50 degrees, lateral 
flexion to 20 degrees, bilaterally, and rotation to 20 degrees, 
bilaterally.  It was noted that there was no ankylosis, and no 
incapacitating episodes.  The diagnoses noted degenerative disc 
disease, degenerative facet disease, and right lower lumbar spine 
radiculopathy.  

The Board finds that a rating in excess of 20 percent is not 
warranted under DC 5237, 5242, or 5243, and the General Rating 
Formula.  The only recorded ranges of motion are in the 
aforementioned August 2006 and December 2009 VA examination 
reports, which show that the Veteran's back has flexion to no 
less than 50 degrees.  In addition, there is no evidence of 
ankylosis of the entire thoracolumbar spine.  In summary, there 
is no evidence to show that the Veteran has favorable ankylosis 
of the entire thoracolumbar spine, or forward flexion of the 
thoracolumbar spine of 30 degrees or less.  With regard to DC 
5243, there is no competent evidence to show that he has been 
diagnosed with intervertebral disc syndrome, and in any event, 
there is no evidence of incapacitating episodes within the 
meaning of the regulation.  See Diagnostic Code 5243, Note 1.  
The Board therefore finds that the evidence is insufficient to 
show that the Veteran has intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.

The Board has also considered the evidence pertaining to 
additional functional impairment due to factors such as pain, 
weakness and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 (2009) 
and as interpreted in DeLuca v. Brown, 8 Vet. App. 202, 204-206 
(1995).  In this regard, the VA progress notes show multiple 
treatments for complaints of lumbar spine pain, with use of a 
TENS unit.  These reports show that the Veteran repeatedly 
demanded narcotics, and they note a history of narcotics 
dependence, with abusive and manipulative behavior, and court-
mandated substance abuse treatment.  See e.g., February and March 
2004 VA progress notes.  The X-rays and MRI reports note "very 
minimal degenerative changes," (in August 2004), "mild" disc 
bulges (in November 2004), "mild" degenerative changes (in 
March 2007), and "early degenerative changes" (X-ray) and 
"moderate to advanced degenerative disc disease with Schmorl's 
nodes formation and mild-to-moderate facet disease of L3-S1) 
(MRI) (both in December 2009).  An April 2005 electromyography 
shows that the Veteran had hip flexion and extension of 5/5, 
bilaterally.  The June 2005 VA examination report shows that the 
Veteran had an antalgic gait, with mild muscle spasm, but no 
atrophy or weakness, and pain beginning at 40 degrees of active 
flexion.  The examiner stated that there was no additional 
limitation of motion on repetitive use due to pain, fatigue, 
weakness, or lack of endurance.  Hip flexion was 5/5, 
bilaterally, and hip extension was 5/5 on the right, and 4/5 on 
the left.  The August 2006 VA examination report shows that the 
Veteran reported having decreased motion, stiffness, pain, and 
spasms, and that he was unable to walk more than 100 yards, but 
that he denied having fatigue or weakness.  The report notes that 
there were no flare-ups, guarding, atrophy, or weakness.  There 
was pain on motion, spasm, and tenderness.  Gait was normal.  
Pain on flexion began at 40 degrees.  The Veteran reported that 
he was retired since April 2004.  Hip flexion and extension were 
5/5, bilaterally.  The December 2009 VA examination report shows 
that there was guarding, tenderness, and pain on motion, but no 
flare-ups, spasm, atrophy, or weakness.  There was pain on 
motion, spasm, and tenderness.  Gait and muscle tone were normal.  
Pain on flexion began at 40 degrees.  The Veteran reported that 
he was retired since April 2004.  Hip flexion and extension were 
5/5, bilaterally.  All three VA examination reports note that 
there was no abnormal spine curvature, with "none" to moderate 
effects were noted for activities of daily living, with 
severe/preventative effects on exercise and playing sports. 

The Board finds that, even taking into account the many 
treatments for complaints of low back pain, when the ranges of 
motion in the lumbar spine are considered together with the 
evidence of functional loss due to spine pathology, the evidence 
is insufficient to show that the loss of motion in the spine more 
nearly approximates the criteria for a 40 percent rating, even 
with consideration of 38 C.F.R. §§ 4.40 and 4.45.  There is 
insufficient evidence of such symptoms as atrophy, incoordination 
or other neurological impairment due to the Veteran's service-
connected lumbar spine disability, and the Board finds that the 
record does not show that the Veteran's functional loss due to 
his service-connected lumbar spine disability is shown to have 
impaired him to such a degree that a rating in excess of 20 
percent is warranted.  Therefore, a rating in excess of 20 
percent is not warranted for the Veteran's lumbar spine 
disability on the basis of functional disability.  

As a final matter, there is no evidence to show that the Veteran 
has associated neurological abnormalities, other than right lower 
extremity radiculopathy (for which service connection has been 
granted).  See General Rating Formula, Note 1.  Accordingly, the 
Board finds that an initial rating in excess of 20 percent is not 
warranted under the General Rating Formula. 38 C.F.R. § 4.71a, DC 
5237.

B.  GERD

In December 2007, the RO granted service connection for GERD, 
evaluated as 10 percent disabling.  The Veteran appealed the 
issue of entitlement to an increased initial rating.  The RO 
assigned an effective date for the 10 percent rating commensurate 
with the effective date of service connection, i.e., March 12, 
2004.

The Veteran is appealing the original assignment of a disability 
evaluation following an award of service connection.  In such a 
case, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Under 38 C.F.R. § 4.114, ratings under Diagnostic Codes 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not 
be combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the predominant 
disability picture, with elevation to the next higher evaluation 
where the severity of the overall disability warrants such 
elevation.  

There is no specific diagnostic code for GERD, and has been rated 
under DC 7346 for hiatal hernias.  Id. 

Under 38 C.F.R. § 4.114, DC 7346 (hiatal hernia), a 30 percent 
evaluation is assigned for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive of considerable 
impairment of health.  

The medical evidence consists of VA and non-VA reports, dated 
between 2004 and 2010.  The Board notes that the Veteran's 
medical history includes an intestinal disorder for which service 
connection is not currently in effect, i.e., diverticulitis (in 
August 2005, the RO denied a claim for service connection for 
diverticulitis), and that in 1994 he underwent excision of 
Meekels' diverticulum with incidental appendectomy.  

Overall, VA and non-VA reports show occasional treatment for 
gastrointestinal symptoms, with use of medications that included 
Zantac, Prilosec, and Omeprazole.  A March 2004 report 
specifically notes complaints of nausea and GERD, and that, 
"There is definitely a functional pain component to his pain.  
Of note is that patient asked me for a pill for his nerves.  I 
informed him that I do not give out 'nerve pills' and do not give 
out pain pills for these circumstances."  A June 2004 endoscopic 
report (EGD) contains an impression noting Grade I esophagitis, a 
small sliding hiatal hernia, two non-bleeding polyps in the 
fundus, and nonerosive gastritis.     

A VA examination report, dated in August 2006, shows that the 
Veteran complained of epigastric pain on a recurring basis, also 
characterized as "intermittent with remissions."  The report 
shows the following: the Veteran reported nausea with meals, and 
weekly esophageal distress with heartburn or pyrosis, and 
occasional mild pain.  There was no vomiting, dysphagia, 
hematemesis, melena, or esophageal dilation.  There was no 
history of trauma or surgery to the esophagus.  Overall general 
health was "good."  Weight was 185 pounds.  The diagnosis was 
GERD with grade I esophagitis small sliding hiatal hernia and 
non-erosive gastritis, and peptic ulcer disease.  There were no 
significant effects of his usual occupation, and no effects on 
usual daily activities.  

A VA examination report, dated in December 2009, shows that the 
Veteran complained of some episodes in which food "seems to get 
stuck" causing him to vomit.  He stated that he had "some 
improvement in his reflux symptoms since starting his new 
medicine."  He was noted to be taking Omeprazole, with no side 
effects.  The report notes the following: there was no history of 
hospitalization or surgery related to the esophagus, there was no 
history of trauma to the esophagus; the Veteran reported having 
less-than-weekly nausea precipitated by eating, with no history 
of vomiting or dysphagia; he reported esophageal distress several 
times a week accompanied by frequent, mild substernal pain; he 
had heartburn or pyrosis several times a week, and less-than-
weekly regurgitation of undigested food; there was no history of 
melena or hematemesis, or esophageal dilation; overall general 
health was "good," there were no signs of anemia; weight was 
172 pounds with no weight change reported; there were no signs of 
significant weight loss or malnutrition.  The diagnosis noted 
GERD, frequent esophageal spasm, and a small sliding hiatal 
hernia, with no significant effects on his usual occupation, and 
no effects on his usual daily activities.  

The Board finds that an initial rating in excess of 10 percent is 
not warranted.  The Board first notes that older VA progress 
notes contain a number of notations of "abnormal loss of 
weight."  See e.g., VA progress notes dated between 2003 and 
2004.  However, these appear to be "by history" only, these 
notations do not attribute such weight loss to GERD, and there is 
no competent evidence to show that the Veteran has at least minor 
weight loss over the appeal period, or that such weight loss 
resulted in an impairment in his health.  Compare June 2005 VA 
spine examination report (176 pounds) with August 2006 VA 
examination report (185 pounds) with December 2009 VA esophageal 
examination report (172 pounds) (and noting that no weight change 
was reported, and that there were no signs of significant weight 
loss or malnutrition); October 2004 VA report (in which the 
Veteran denied recent, unintentional weight loss).  Therefore, 
the regulation at 38 C.F.R. § 4.112 (2009) is not for 
application.  The evidence shows that the Veteran has complained 
of such symptoms as nausea, regurgitation, pain, heartburn, and 
GERD. There are findings of a small sliding hiatal hernia.  There 
is no evidence of melena, hematemesis, dysphagia, or anemia.  
Both VA examination reports state that the Veteran's overall 
general health was "good."  There is no competent evidence to 
show that his GERD has been productive of a considerable 
impairment of health.  

Based on the foregoing, the Board finds that the evidence is 
insufficient to show that the Veteran's disability is manifested 
by severe symptoms, or, persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive of considerable 
impairment of health.  DC 7346.  Accordingly, the Board finds 
that the criteria for an initial rating in excess of 10 percent 
have not been met, and that the claim must be denied.  

The Board has considered the diagnoses of peptic ulcer, and 
gastritis, in the August 2006 VA examination report.  These 
diagnoses do not appear to have been repeated or corroborated by 
subsequent findings.  However, and in any event, the Veteran's 
disability is not shown to have been manifested by chronic 
gastritis with multiple small eroded or ulcerated areas and 
symptoms, a moderate marginal (gastojejunal) ulcer, with episodes 
of recurring symptoms several times a year, or a moderate 
duodenal ulcer, with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration, or with 
continuous moderate manifestations.  Therefore, an initial 
evaluation in excess of 10 percent is not warranted for 
gastritis, a duodenal ulcer, or a marginal ulcer.  See 38 C.F.R. 
§ 4.114, DC's 7305, 7306, 7307; Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  

C.  Right Lower Extremity

In August 2005, the RO granted service connection for 
radiculopathy, right lower extremity, evaluated as 10 percent 
disabling.  There was no appeal, and the RO's decision became 
final.  See 38 U.S.C.A. § 7105(c).  

In September 2006, the RO denied a claim for an increased rating.  
The Veteran has appealed.  
 
The RO has evaluated the Veteran's right lower extremity 
radiculopathy as 10 percent disabling under 38 C.F.R. § 4.124a, 
DC's 8699-8620 (paralysis of the sciatic nerve).  See 38 C.F.R. 
§ 4.27 (2009) (hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen; unlisted 
disabilities requiring rating by analogy will be coded first the 
numbers of the most closely related body part and "99").  This 
hyphenated diagnostic code may be read to indicate that a nerve 
impairment of the right lower extremity is the service-connected 
disorder, and it is rated as if the residual condition is 
paralysis of the sciatic nerve under DC 8620.  

The criteria for evaluating the severity or impairment of the 
sciatic nerve is set forth under Diagnostic Codes 8520, 8620, and 
8720.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, a 10 percent 
evaluation is warranted for mild incomplete paralysis of the 
sciatic nerve; a 20 percent evaluation is warranted for moderate 
incomplete paralysis.  Diagnostic Codes 8620 and 8720 address the 
criteria for evaluating neuritis and neuralgia of the sciatic 
nerve.  The criteria are consistent with the criteria for 
evaluating degrees of paralysis as set forth above.  38 C.F.R. § 
4.124a, DC's 8520, 8620, 8720 (2009).

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete paralysis" 
indicates a degree of lost or impaired function which is 
substantially less than that which results from complete 
paralysis of these nerve groups, whether the loss is due to the 
varied level of the nerve lesion or to partial nerve 
regeneration.  When the involvement is wholly sensory, the rating 
should be for mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a, DC's 8510 through 8540 (2009).  

Neuritis of the peripheral nerves, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum rating equal to 
severe, incomplete, paralysis.  The maximum rating that may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or with 
sciatic nerve involvement, for moderately severe, incomplete 
paralysis.  38 C.F.R. § 4.123.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2009).  It 
should also be noted that use of terminology such as "severe" by 
VA examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009).

As for the history of this disability, see 38 C.F.R. § 4.1, as 
previously stated, in May 1990, following service, the Veteran is 
shown to have been involved in an MVA (a motorcycle accident), in 
which he sustained injuries that included a right avulsed talus 
with an open distal/tibial fracture.  VA progress contain 
multiple notations of chronic leg pain due to his MVA injuries.  
See e.g., VA progress notes, dated in October 2000, February 
2004.  A VA electromyography/nerve conduction study (EMG/NCV), 
dated in April 2005, showed that there was decreased amplitude of 
the right peroneal NCS (nerve conduction study), and that the 
right lower extremity was otherwise within normal limits, with no 
evidence of active radiculopathy or myopathy.  

A VA examination report, dated in August 2006, shows that the 
Veteran complained of sharp, shooting right leg pain.  On 
examination, right hip strength was 5/5, and right knee strength 
was 4/5.  Muscle tone was normal, and there was no muscle 
atrophy.  Right lower extremity sensation was 2/2 for vibration, 
pain, light touch, and position sense testing.  There was some 
decreased sensation to light touch over the posteriolateral 
thigh.  The diagnoses noted right lower lumbar spine 
radiculopathy.  

A VA examination report, dated in December 2009, shows that on 
examination, the Veteran's right hip strength, and right knee 
strength, were 5/5 on flexion and extension.  The report notes 
that there was no other motor impairment, that muscle tone was 
normal, and that there was no muscle atrophy.  Right lower 
extremity sensation was 2/2 for vibration, pain, light touch, and 
position sense testing.  The diagnoses noted right lower lumbar 
spine radiculopathy.  

The Board finds that the evidence does not demonstrate that the 
Veteran's right lower extremity radiculopathy is manifested by 
moderate incomplete neuritis, or neuralgia, such that an 
increased evaluation is warranted.  Given the aforementioned 
medical evidence, to include the findings (or lack thereof) as to 
muscle atrophy, strength, and sensation, the Board finds that it 
is not shown that the Veteran's right lower extremity disability 
is manifested by moderate incomplete paralyisis, neuritis, or 
neuralgia, of the right sciatic nerve.  Accordingly, the criteria 
for an evaluation in excess of 10 percent have not been met under 
38 C.F.R. § 4.124a, DC's 8520, 8620, 8720.  

D.  Conclusion

In deciding the Veteran's increased initial evaluation claim, and 
his increased ratings claims, the Board has considered the 
determinations in Fenderson v. West, 12 Vet. App. 119, 126 
(1999), and Hart v. Mansfield, 21 Vet. App. 505 (2007), and 
whether the Veteran is entitled to an increased evaluation for 
separate periods based on the facts found during the appeal 
period.  As noted above, the Board does not find evidence that 
the Veteran's evaluations should be increased for any other 
separate period based on the facts found during the whole appeal 
period.  The evidence of record supports the conclusion that the 
Veteran is not entitled to increased compensation during any time 
within the appeal period.  The Board therefore finds that the 
evidence is insufficient to show that the Veteran had a worsening 
of any of the disabilities on appeal such that an increased 
initial evaluation, or increased rating, is warranted.

In reaching these decisions, the Board considered the benefit-of-
the-doubt rule; however, as the preponderance of the evidence is 
against the appellant's claims, such rule is not for application.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


III.  TDIU

The Veteran asserts that he is entitled to TDIU.  

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more.  If there are two or more such 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities are: a lumbar spine 
disability, evaluated as 20 percent disabling, GERD, evaluated as 
10 percent disabling, and right lower extremity radiculopathy, 
evaluated as 10 percent disabling.  His combined rating during 
the entire appeal period is 40 percent.  See October 2009 rating 
decision.  This combined rating is not affected by anything in 
the Board's instant decision.  Therefore, at no time has the 
Veteran met the minimum schedular requirements for TDIU.  See 38 
C.F.R. § 4.16(a) (2009).  

The Board has reviewed the record carefully and finds no basis to 
increase the evaluation of any of the Veteran's service connected 
disabilities.  

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is unemployable 
by reason of service-connected disability.  38 C.F.R. §§ 3.321, 
4.16(b) (2009).  

Under 38 C.F.R. § 3.321(b)(1), the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the Board is 
not precluded from considering whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service.  Thus, the Board has reviewed the entirety of the 
disability picture, but finds that it is not so exceptional or 
unusual as to render impractical the application of the regular 
schedular criteria.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(citing 38 C.F.R. §§ 4.1, 4.15).  Here, neither frequent 
hospitalization nor marked interference with employment due to 
the Veteran's service-connected disabilities is demonstrated, nor 
is there any other evidence that these conditions involve such 
disability that an extraschedular rating would be warranted under 
the provisions of 38 C.F.R. § 3.321(b)(1). 

Although the Veteran has repeatedly asserted that he was 
"retired" as of April 2004 due to back and leg pain, see e.g., 
August 2006 and December 2009 VA examination reports, he has been 
found not to be credible, and he is shown to have been involved 
in an MVA in 1990 (a motorcycle accident), in which he sustained 
multiple fractures of the left leg (tibia), left elbow, and right 
ankle, with surgery to all three joints.  In July 1991, the SSA 
determined that he was disabled as of May 1990, with a primary 
diagnosis of "multiple fractures secondary to motor vehicle 
accident," and a secondary diagnosis of fusion of right ankle.  
Given the foregoing, the Board finds no basis to refer this case 
for referral for consideration of an extraschedular rating.  

In reaching this decision, the Board considered the benefit-of-
the-doubt rule; however, as the preponderance of the evidence is 
against the appellant's claim, such rule is not for application.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


IV.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in August 2004, 
February and September of 2005, March and June of 2006, and April 
2007.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).   

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issues on appeal have been 
obtained and are associated with the Veteran's claims files.  The 
RO has obtained the Veteran's VA and non-VA medical records, and 
SSA records.  With regard to the claim for service connection for 
a cervical spine disability, the Veteran has been afforded 
examinations, and an etiological opinion has been obtained.  With 
regard to the claims for a vision disability, and headaches, the 
Veteran has not been afforded an examination, and etiological 
opinions have not been obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim. 

In this case, the service medical records do not show any 
relevant treatment (other than treatment for refractive error), 
and these conditions are first shown many years after service.  
In addition, there is no competent evidence to show that the 
Veteran has either disability that is related to his service, or 
to a service-connected disability.  Given the foregoing, the 
Board finds that the standards of McLendon have not been met.  
See also 38 C.F.R. § 3.159(c)(4) (2009); Wells v. Principi, 327 
F. 3d 1339, 1341 (Fed. Cir. 2002).  Simply stated, the Board 
finds that the service and post-service medical record provides 
evidence against these claims.  The Board concludes, therefore, 
that decisions on the merits at this time do not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


